            Case 7:20-cv-10502-VB Document 1 Filed 12/11/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 DENNIS BROPHY,                                           CASE NO. 7:20-cv-10502
      Plaintiff,

        vs.                                               TRANS UNION, LLC’S NOTICE OF
                                                          REMOVAL
 SYNCHRONY BANK D/B/A AMAZON.COM
 STORE CARD and TRANS UNION, LLC,
      Defendants.


       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Trans Union, LLC (“Trans

Union”) hereby removes the subject action from the Supreme Court of the State of New York,

County of Orange, to the United States District Court for the Southern District of New York on

the following grounds:

       1.      Plaintiff Dennis Brophy served Trans Union on or about December 7, 2020 with a

Summons and Complaint filed in the Supreme Court of the State of New York, County of Orange.

Copies of the Summons and Complaint are attached hereto, redacted pursuant to Federal Rule of

Civil Procedure 5.2, as Exhibit A and Exhibit B, respectively.

       2.      Plaintiff makes claims under, alleges that Defendant violated and alleges that

Defendant is liable under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (the “FCRA”).

See Complaint ¶¶ 1, 24-34.

       3.      This Court has original jurisdiction over the subject action pursuant to 28 U.S.C.

§ 1331 as there is a federal question. As alleged, this suit falls within the FCRA, which thus

supplies this federal question.




                                            Page 1 of 3
            Case 7:20-cv-10502-VB Document 1 Filed 12/11/20 Page 2 of 3




       4.      Pursuant to 28 U.S.C. § 1441, et seq., this cause may be removed from the Supreme

Court of the State of New York, County of Orange, to the United States District Court for the

Southern District of New York.

       5.      Counsel for Trans Union has confirmed through the Supreme Court of the State of

New York, County of Orange’s online docket that it has no document or file suggesting any other

Defendant has been served. To the best of Trans Union’s knowledge, no other named Defendant

in this matter has been served as of the date and time of this Notice Of Removal.

       6.      Notice of this removal will promptly be filed with the Supreme Court of the State

of New York, County of Orange, and served upon all adverse parties.

       WHEREFORE, Defendant Trans Union, LLC, by counsel, removes the subject action

from the Supreme Court of the State of New York, County of Orange, to this United States District

Court, Southern District of New York.



Date: December 11, 2020                          Respectfully submitted,



                                                 /s/ Camille R. Nicodemus
                                                 Camille R. Nicodemus, Esq. (NY# 2807451)
                                                 Schuckit & Associates, P.C.
                                                 4545 Northwestern Drive
                                                 Zionsville, IN, 46077
                                                 Telephone: (317) 363-2400
                                                 Fax: (317) 363-2257
                                                 E-Mail: cnicodemus@schuckitlaw.com

                                                 Counsel for Defendant Trans Union LLC




                                            Page 2 of 3
             Case 7:20-cv-10502-VB Document 1 Filed 12/11/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true copy of the foregoing has been filed

electronically on the 11th day of December, 2020. Notice of this filing will be sent to the

following parties by operation of the Court’s electronic filing system. Parties may access this

filing through the Court’s electronic filing.

     None.


       The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 11th day of December,

2020, properly addressed as follows:

 for Plaintiff Dennis Brophy
 Kenny G. Oh, Esq.
 The Law Offices of Robert S. Gitmeid &
 Assoc., PLLC
 30 Wall Street, 8th Floor #741
 New York, NY, 10005
 Kenny.O@gitmeidlaw.com



                                                     /s/ Camille R. Nicodemus
                                                     Camille R. Nicodemus, Esq. (NY# 2807451)
                                                     Schuckit & Associates, P.C.
                                                     4545 Northwestern Drive
                                                     Zionsville, IN, 46077
                                                     Telephone: (317) 363-2400
                                                     Fax: (317) 363-2257
                                                     E-Mail: cnicodemus@schuckitlaw.com

                                                     Counsel for Defendant Trans Union LLC




                                                Page 3 of 3
